December 16, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
FARMERS TEXAS COUNTY MUTUAL INSURANCE COMPANY, Appellant

NO. 14-13-00048-CV                          V.

                   ASHLEE ELIZABETH PAGAN, Appellee
                    ________________________________

       This cause, an appeal from the judgment in favor of appellee, Ashlee
Elizabeth Pagan, signed September 11, 2012, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED.

       We order appellant, Farmers Texas County Mutual Insurance Company, to
pay all costs incurred in this appeal.

      We further order this decision certified below for observance.